Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Acknowledgements
The amendment on claims 1, 6-15 and 18-19, filed 01/08/2021 is acknowledged.
Claims 2-5, 16-17 and 20 are cancelled.
Claims 1, 6-15 and 18-19, are pending.
Accordingly, Claims 1, 6-15 and 18-19 have been examined.

Claim Objection(s)
Claim 1 is objected to because of the following informalities:  Claim 1 recites
“wherein said mobile communication device comprises predefined information about said mobile communication device and said associated user…” There is no associated user disclose previously, instead there is a recitation of “a mobile communication device associated with a user in a service network. Appropriate correction is required.

Examiner’s Comment
Non-Functional Descriptive Material
7.	The following claims are directed toward conveying a message or meaning to a human reader independent of the intended computer system; and/or the non-transitory computer-readable medium merely serves as a support for information or data. (MPEP 
Claim 1 recites: “...wherein said electronic evidence of service delivery is one of an event, a digitally executable location, a digitally executable location voice input, and a digital image”

Examiner’s Response to Amendment
SC § 112
8.	The Applicant amendment to the claims as filed on 01/08/2021 have resulted into news grounds of rejections as disclosed below.

Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


 Claim 1  limitations “...one or more central servers, data stores, and cloud- based computing components for managing and processing said that manage and process delivery of services …”, “a service interface device that transmits ...”, “wherein said system records an electronic evidence...”, “ a central verification device  that verifies said electronic evidence of service delivery...” and “wherein said system records an electronic evidence...and said one or more central servers, data stores, and cloud-based computing components upon completion… after selection...” has been interprets under 35 U.S.C. 112(f) because they use a generic placeholder component without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
10.	Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
11.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
12.	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claims 1, 6-15 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 

Lack of Algorithm
15.	Claim 1, recites “...wherein said electronic signal allows communication between said mobile communication device and said service control system”
	The Specification does not provide the algorithm or steps/procedure for performing this function “allows” in sufficient detail so that one of ordinary skill in the art would understand how the inventor intended it to be performed. See MPEP § 2161.01 I, 2163.02 and 2181, IV. 
16.	Dependent claims 6-15 and 18-19 are also rejected as they depend on claim 1.

New Matter
17.	Claim 1 recites “a service interface device that transmits an electronic signal from the one or more central servers, data stores, and cloud-based computing components to said mobile 16/045,5302communication device …” the specification is silent and does not provide support for this limitation. According to the specification PGPub (¶¶ [0056]) disclose “The service interface device 130 generates the electronic signal to send the first SMS 134 to the mobile communication device 108 when a trigger is activated in the service setting that represents registration of a request by a user such as 102 for a predefined service. The first SMS 134 sent from the service interface device is indicative of start of a service, in an embodiment. In an embodiment, the first SMS 134 may indicate approval of the registration which leads to start of the service” 

18.	Dependent claims 6-15 and 18-19 are also rejected as they depend on claim 1.

Claim Rejections - 35 USC § 112
19.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

20.	Claims 1, 6-15 and 18-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Antecedent Basis
21.	Claim 1 recites “...and said service control system...”
There is insufficient antecedent basis for this limitation in the claim. 
22.	Dependent claims 6-15 and 18-19 are also rejected as they depend on claim 1.

Unclear Scope
23.	The following claims contain limitations which define an unclear scope. “An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989)).
Claim 1 for reciting “...wherein said system records an electronic evidence of service delivery...” it is unclear which system is referenced in the limitation, as the claim is directed to a computer-controlled system, and a service control system. Therefore the scope of this limitation is unclear.
Claim 1 is directed to a “system“(a computer-controlled system... said system comprising :). However, the system is also used to describe a limitation (...said system records an electronic evidence...). This is improper as “the system” cannot comprise itself. The scope is unclear (“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989))).
Claim 1 recites “...said one or more central servers, data stores, and cloud-based computing components upon detection of completion of...” However, there is no In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989))).
Claim 1 recites “...one or more central servers, data stores, and cloud-based computing components upon detection of completion of said service delivery after selection of said first secured hash link and said second secured hash link respectively by said mobile communication device and said one or more central servers, data stores, and cloud-based computing components” The claim is indefinite because the claim is silent with respect to any function being performed by the one or more central servers, data stores, and cloud-based computing components upon detection of completion. The scope is unclear (“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989))).
Claim 1 recites “...after selection of said first secured hash link and said second secured hash link respectively by said mobile communication device and said one or more central servers, data stores, and cloud-based computing components...” However, there is no receiving of selection of said first secured hash link and said second secured hash link step, so it is unclear to one of the ordinary skill in the art the manner the selection step is performed without receiving the selection of said first secured hash link and said second secured hash link. Therefore this is an omitted function step. The In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989))).
24.	Dependent claims 6-15 and 18-19 are also rejected as they depend on claim 1.



25.	 Claim 1, limitations “...one or more central servers, data stores, and cloud- based computing components for managing and processing said that manage and process delivery of services …”, “a service interface device that transmits ...”, “wherein said system records an electronic evidence...”, “ a central verification device  that verifies said electronic evidence of service delivery...” and “wherein said system records an electronic evidence...and said one or more central servers, data stores, and cloud-based computing components upon completion… after selection...”  the claim never describes what happens after “completion”…etc.  have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
26.	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
27.	A review of the specification shows that the specification fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one 
28.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
29.	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
30.	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
31.	Additionally, as these limitations invoke 112(f), the specification must clearly link the recited functions to the corresponding structure. For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. (See MPEP 2161).         
32.	Dependent claims 6-15 and 18-19 are also rejected as they depend on claim 1.



Conclusion
33.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

34.	The prior art made of record and not relied upon:
1)	(US 2003/0220835 A1) – Melvin Barnes, System, Method, and Computer program product for providing location based services and mobile e-commerce. 
2)	(US 2016/0342989 A1) - Steven Charles Davis, Method and System for processing blockchain-based transactions on existing payment networks.	

35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        /ZESHAN QAYYUM/Primary Examiner, Art Unit 3685